Citation Nr: 9928378	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-33 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether there is new and material evidence to reopen a claim 
of entitlement to service connection for low back pain with 
degenerative changes secondary to a service-connected T6 
fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1964 to 
August 1974 and from September 1975 to September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) which found no new and material 
evidence to reopen a claim of entitlement to service 
connection for low back pain with degenerative changes 
secondary to a service-connected T6 fracture.


FINDINGS OF FACT

1.  By an unappealed decision in January 1988 the San Diego, 
California RO denied entitlement to service connection for a 
low back disorder secondary to the veteran's service-
connected residuals of a compression fracture of the spine at 
T6.

2.  Evidence associated with the claims file subsequent to 
the San Diego RO's January 1988 denial bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.

3.  There is competent medical evidence linking the veteran's 
lower back disorder to his service-connected residuals of a 
compression fracture of the spine at T6.


CONCLUSION OF LAW

1.  The RO's January 1988 decision denying entitlement to 
service connection for a low back disorder secondary to the 
veteran's service-connected residuals of a compression 
fracture of the spine at T6 is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1998).

2.  New and material evidence sufficient to reopen the 
veteran's claim of entitlement to service connection for a 
low back disorder secondary to the veteran's service-
connected residuals of a compression fracture of the spine at 
T6 has been submitted.  38 U.S.C.A. §  5108 (West 1991); 
38 C.F.R. § 3.156 (1998).

3.  The veteran's low back pain with degenerative changes is 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.310(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially asserts that there is new and 
material evidence supporting his claim for service connection 
for low back pain with degenerative changes secondary to a 
service-connected T6 fracture.  However, the San Diego RO 
previously had considered this claim and denied entitlement 
to the benefit sought in a January 1988 rating decision.  The 
denial was based upon the RO's finding of lack of evidence of 
a causal relationship between the veteran's diagnosed low 
back pain with degenerative changes and his service-connected 
thoracic spinal fracture.  The January 1988 decision became 
final when the veteran declined to initiate an appeal.  See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1998).

The VA may reopen and readjudicate a final decision only upon 
a finding of new and material evidence.  38 U.S.C.A. §§  
5108, 7105; 38 C.F.R. § 3.156(a) (1998); see Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  New and material 
evidence is evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.  38 C.F.R. § 3.156(a).  If VA finds 
evidence to be new and material it then determines whether 
the claim is well grounded.  Winters v. West, 12 Vet. App. 
203, 206-07 (1999) (en banc).  The VA then evaluates a well-
grounded claim on the merits after ensuring fulfillment of 
the duty to assist.  Id.; 38 U.S.C.A. § 5107.

The evidence of record at the time of the RO's January 1988 
decision included the veteran's service medical records 
(SMRs) which document a 1969 in-service accident in which a 
300 pound piece of rubber equipment struck the veteran 
causing a compression fracture of his T5 and T6 vertebrae.  
The SMRs include no evidence of a chronic lumbosacral 
disorder and the veteran claims none, asserting entitlement 
to service connection for a lumbosacral disorder only under a 
secondary analysis.  A February 1975 rating decision granted 
service connection for residuals of a compression fracture at 
T5 and T6.  Other evidence of record at the time of the 
January 1988 decision included various VA and private medical 
records from January 1975 to November 1987 documenting the 
veteran's recurrent complaints of thoracic and lower back 
pain and examination, treatment and diagnosis of the 
veteran's spinal disorders.

Among the evidence associated with the claims file after 
entry of the RO's January 1988 decision is an October 1997 
letter from a private chiropractor from whom the veteran 
sought treatment for low back pain.  The letter opines that 
the magnitude of the veteran's in-service accident was likely 
to have been sufficient to have caused the currently reported 
lower back symptomatology.  This evidence is new and material 
because it is neither cumulative nor redundant of previously 
submitted materials and because it purports to provide a 
necessary element of the veteran's claim - what the RO had 
determined was heretofore missing evidence of a causal link 
between the veteran's service-connected thoracic spine injury 
and a lower back disorder.  With the submission of this new 
and material evidence the veteran's claim is thus reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The next step in the Board's analysis is to determine whether 
the veteran's reopened claim is well grounded.  See Winters 
v. West, 12 Vet. App. at 206.  The claims file includes VA 
treatment records from October 1995 confirming low back pain, 
possibly the result of a tumor or disc disease, and a 
November 1996 memorandum from a VA physician opining that 
claims file evidence "does not show a relationship" between 
a current lower back disorder and the veteran's service-
connected thoracic spinal fracture.  The Board views this 
evidence of a current lumbosacral disorder together with the 
previously discussed colorable causal link between a 
lumbosacral disorder and a service connected disorder as 
adequately plausible and capable of substantiation to well 
ground the veteran's claim.  See 38 U.S.C.A. § 5107(a); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Board also is 
satisfied that all relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist.  Id.

The Board turns next to consideration of the merits of the 
veteran's claim.  See Winters v. West, 12 Vet. App. at 206.  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a) (1998).

The veteran sought treatment for and was diagnosed with a low 
back disorder almost immediately upon his separation from 
service and continued to seek relief from lower back pain 
thereafter.  After noting objective evidence of low back pain 
radiating into both legs and low back muscle spasms, a 
private osteopath diagnosed the veteran with post traumatic 
low back syndrome in December 1974.  There is no indication 
of the nature of the trauma the physician thought responsible 
for this disorder.  The veteran complained of intermittent 
lower back pain during a VA examination in January 1975, he 
was diagnosed with lower back strain during VA treatment in 
September 1981 and he sought private treatment for lumbar and 
thoracic back discomfort from August 1982 to March 1983.

There is clear medical evidence linking the veteran's low 
back disorder with his service-connected compression 
fracture.  A VA neurologist who examined the veteran in April 
1983 noted the veteran's in-service compression fracture at 
T5-6 and diagnosed "chronic lumbosacral sprain, secondary to 
pelvic tilt, resulting from T5-6 fracture."  The veteran 
again sought lower back treatment following a November 1983 
work accident.  The VA treating physician diagnosed "an 
acute lumbar strain superimposed on an old, service-connected 
dorsal spine fracture. . . and this present injury is a 
legitimate exacerbation."  A December 1983 VA hospital 
summary diagnoses chronic back pain secondary to degenerative 
spinal changes "secondary to his previous injury and 
fracture at T6."  A VA orthopedist who examined the veteran 
in September 1985 diagnosed a history of T6 fracture with 
recurrent thoracic and lumbar spine pain.  This physician 
found the spinal pain to be "secondary to [the] thoracic 
spine fracture."

VA treatment and examination records confirm low back pain or 
strain in June and November 1987, July, August and October 
1988 and June and October1989.  A report of a VA x-ray 
examination in August 1991 provided a diagnosis of mild 
degenerative disease throughout the veteran's lumbosacral 
spine.

It is apparent from the foregoing that the veteran's 
degenerative lumbar spine disease was first diagnosed in 1983 
by a physician who attributed it directly to the veteran's 
service-connected compression fracture.  The claims file 
includes the opinions of five private and VA health care 
professionals who causally link a lower back disorder to the 
veteran's service-connected thoracic compression fracture.  
These opinions are juxtaposed against the November 1996 
memorandum from a single VA doctor who found no such nexus.  
In a case in which there is an approximate balance of 
positive and negative evidence the Board must give a claimant 
the benefit of the doubt.  38 U.S.C.A. § 5107(b).  In this 
case the Board finds that the opinion evidence weighs clearly 
in the veteran's favor and, therefore, the Board finds that 
evidence supports the veteran's claim for service connection 
for low back pain with degenerative changes secondary to a 
service-connected T6 fracture.  See 38 C.F.R. § 3.310 (1998).



ORDER

New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for low back pain 
with degenerative changes secondary to a service-connected T6 
fracture.

Entitlement to service connection for low back pain with 
degenerative changes secondary to a service-connected T6 
fracture is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

